DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a NON-FINAL OFFICE ACTION in response to the present Application filed 11/09/2020. Claims 1-30 are pending in the Application with independent Claims 1, 11 and 21.   
Continuity/ Priority Information  
The present Application 17093153, filed 11/09/2020 is a continuation of 15493038, filed 04/20/2017, now U.S. Patent No. 10,855,315 which  is a continuation of 15/369,525, filed 12/05/2016, which Claims Priority from Provisional Application 62278689, filed 01/14/2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/09/2020, 03/02/2021, 06/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8,11-18 and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Patent No. 10,476,528) FILED: March 30, 2015 in view of XU et al. (U.S. Pub. No. 20170170925) filed: August 21, 201.
Regarding independent Claims 1, 11 and 21, Li discloses Data packet processing method and device, comprising:
 As shown in FIG. 1, the packet processing method of the present embodiment includes at least the following steps. 
“segmenting a payload into a plurality of code blocks” In Step 110, Code block segmentation is performed on a source packet to obtain a sub-packets, where “a” is an integer greater than 0. If the length of the source packet cannot be divisible by the length the predetermined segmented code block, before performing code block segmentation on the source packet, the method further includes: filling the source packet with k' bits so that the length of the filled source packet is divisible by m1, where k' is an integer equal to or greater than 0, and m1 is a predetermined first code block length. 
“generating, for each code block, a cyclic redundancy check (CRC) and associating the CRC with each respective code block;”  In Step 120, A CRC sequence is added to each sub-packet, respectively. 
“performing (LDPCC) encoding of each code block and associated CRC to generate codewords” In Step 130, Error correction encoding is performed on each sub-packet respectively to obtain a error correction encoding sub-packets. The sub-packet in this step may be a sub-packet with a CRC sequence added or a sub-packet without a CRC sequence added. The error correction encoding in this step may use an encoding scheme different from network encoding, such as LDPC encoding, Turbo encoding or convolutional encoding.  
“transmitting the codewords” In Step 140, Network encoding is performed on the “a” error correction encoding sub-packets to obtain b check sub-packets, where b is an integer greater than 0.  In Step 150, Bit selection operation is performed on the “a” error correction encoding sub-packets and the b check sub-packets respectively to collectively form an encoded packet. 

Regarding independent Claims 1, 11 and 21, Li does not explicitly disclose “selecting low density parity check code (LDPCC) encoding based on a characteristic of the payload”.  
However, in analogous art, XU discloses the above limitation described in Par. [0030]. In an exemplary embodiment, the step that channel coding is performed on each code block obtained by segmentation includes that: channel coding having the same code rate and the same coding mode is performed on each the code block to obtain codeword data sub-packets having the same length of K.sub.c bits, herein the channel coding mode includes one of: error control coding Reed Muller, convolutional code, turbo code, and Low Density Parity Check (LDPC) coding. 


Regarding Claims 5, 15, 25, Li does not explicitly disclose “selecting LDPCC encoding when the size of the payload is less than a threshold” 
Li  substantially discloses In an exemplary embodiment, if a is less than or equal to a set threshold A and greater than 1, the length e.sub.i of the index set SETAi and the length f0 of the index set SETP0 are determined in the following manner: e.sub.i=E i=0,1, . . . ,a-1,f0=n-.SIGMA..sub.i=0.sup.a-1e.sub.i;
However, in analogous art, XU discloses the above limitation for the same obvious reasons as described in the independent Claims above.

Regarding Claims 2-4, 12-14, 22-24, Li discloses “characteristic comprises   a transmission data rate of the payload” “a transmission resource size for the payload” “a size of the payload” The Second Embodiment.  
In the IEEE802.11aj system, LDPC encoding rate supported by the communication system includes 1/2, 5/8, 3/4, and 13/16, and all the supported code lengths are N.sub.ldpc=672. 


Regarding Claims 6, 7, 16, 17, 26, 27, equal codeword length and selecting a code block length;  Fig. 1, In Step 110, Code block segmentation is performed on a source packet to obtain a sub-packets, where a is an integer greater than 0. If the length of the source packet cannot be divisible by the length the predetermined segmented code block, before performing code block segmentation on the source packet. 
 Regarding Claims 8, 18, 28, “combining filler bits with the payload to achieve the selected code block length”   Fig. 1, In Step 110, the method further includes: filling the source packet with k' bits so that the length of the filled source .

Claims 9, 10, 19, 20, 29, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Patent No. 10,476,528) in view of XU et al. (U.S. Pub. No. 20170170925) and further in view of Park (U.S. Patent No. 20110055652).
Regarding Claims 9, 10, 19, 20, 29, 30, the combined reference of Li with XU fails to disclose “receiving a non-acknowledgement (NACK)” and “retransmitting a plurality of LDPCC codewords based on the (NACK)”. 
  However, in analogous art, Park discloses in Par. [0064] Fig. 7, a transmitter Tx transmits data by using a subframe, receives an ACK/NACK signal for the subframe from a receiver Rx, and thereafter retransmits the data.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the ACK/NACK retransmitting feature as taught by Park in the combined device of Li and XU as to ensure data transmission reliability by receiving an acknowledgement from a receiver regarding data integrity. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,855,315. Although the claims at issue are not identical, they are not patentably distinct from each other because the Claims of the instant Application are broader in scope than the Claims recited in the U.S. Patent No. 10,855,315, and thus anticipate the Claims of the instant Application.  Claims of the instant application therefore are not patently distinct from the earlier .
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of bviousness- type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).“ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
TABLE: independent Claims comparison 
17093153 APPLICATION Claims 
(U.S. Patent No. 10,855,315) Claims 
1. A method for wireless communication, comprising: 
2segmenting a payload into a plurality of code blocks; 
3generating, for each code block, a cyclic redundancy check (CRC); 
4associating the CRC generated for each code block with each respective code 5block; 
6selecting low density parity check code (LDPCC) encoding based at least in 7part on at least one characteristic of the payload; 
8performing LDPCC encoding of each code block and associated CRC to 9generate one or more codewords of a plurality of codewords; and
transmitting the codewords.     

segmenting a payload into a plurality of code blocks; 
generating, for each code block, a cyclic redundancy check (CRC); 
associating the CRC generated for each code block with each respective code block; 

transmitting the codewords generated by performing the LDPCC encoding. 

2a processor; 3memory in electronic communication with the processor; and 
4instructions stored in the memory, the instructions being executable by the 5processor to: 
6segment a payload into a plurality of code blocks; 7generate, for each code block, a cyclic redundancy check 8(CRC); 
9associate the CRC generated for each code block with each 10respective code block; 
11select low density parity check code (LDPCC) encoding based 12at 
13perform LDPCC encoding of each code block and associated 14CRC in one or more codewords of a plurality of codewords; and 
15transmit the codewords.  


a processor; memory in electronic communication with the processor; and 
instructions stored in the memory, the instructions being executable by the processor to: s
egment a payload into a plurality of code blocks; generate, for each code block, a cyclic redundancy check (CRC); 
associate the CRC generated for each code block with each respective code block; 
perform low density parity check code (LDPCC) encoding of 
transmit the codewords generated by performing the LDPCC encoding. 


4segment a payload into a plurality of code blocks; 5generate, for each code block, a cyclic redundancy check (CRC); Attorney Docket No. PQ639.01.01.01 (81679.4707)Qualcomm Ref. No. 161468C1C1 41 
6associate the CRC generated for each code block with each respective code 7block; 
8select low density parity check code (LDPCC) encoding based at least in part 9on at least one characteristic of the payload; 
10perform low density parity check code (LDPCC) encoding of each code block 11and associated CRC 
12transmit the codewords.   

segment a payload into a plurality of code blocks; generate, for each code block, a cyclic redundancy check (CRC); 
associate the CRC generated for each code block with each respective code block; 
perform low density parity check code (LDPCC) encoding of each code block and associated CRC to generate one or more codewords of a plurality of codewords; and
 transmit the codewords generated by performing the LDPCC encoding.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Date: January 11, 2022
Non-Final Rejection 20220111
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov